—Motions to dismiss appeals granted and cross motion for stay denied. Memorandum: The right to appeal from an intermediate order terminates with the entry of a final judgment (Matter of Aho, 39 NY2d 241, 248; see, American Sigol Corp. v Zicherman, 166 AD2d 628; see also, CPLR 5501 [a] [1]). Because a final judgment in this proceeding was entered February 28, 1994, petitioners’ appeals from intermediate orders entered May 14, 1993 and August 31, 1993 must be dismissed. Moreover, the appeals must also be dismissed because no appeal lies as of right from an order in a CPLR article 78 proceeding (see, CPLR 5701 [b] [1]). Present — Den-man, P. J., Lawton, Callahan, Doerr and Davis, JJ.